        Case 1:21-cr-00028-APM Document 147 Filed 04/09/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                        )
                                                )
              v.                                )   No.    1:21-cr-28-12 (APM)
                                                )
JOSHUA JAMES,                                   )
                                                )
                          Defendant.            )


           GOVERNMENT’S SUPPLEMENT TO ITS OPPOSITION TO
       DEFENDANT’S MOTION FOR REVOCATION OF DETENTION ORDER

       The United States respectfully files this supplement to its memorandum in opposition to

Defendant Joshua James’s request for pretrial release (ECF No. 146).           As noted in the

government’s opposition memorandum, the government is engaged in an ongoing review of the

forensic examination of Defendant James’ phones. Earlier today, undersigned counsel learned of

several communications Defendant James made via the Signal application that are relevant to the

question of whether Defendant James presents a danger to the community. Accordingly, the

government is supplementing the record with information about these communications.

       1.     First, on January 1, 2021, Defendant James engaged in a private Signal message

exchange with an individual using a call-sign that will be referred to herein as “Call Sign One.”

Call Sign One also appears in the “DC OP Jan 6 21” Signal group thread referenced in the

government’s opposition memorandum. In that thread, “Call Sign One” is referred to as part of

Defendant James’s “unit” for the January 6 operation. In the January 1 private Signal thread,

between Defendant James and Call Sign One, the following messages are exchanged:

       Call Sign One:        Hey we told to bring guns and maybe stage them in VA?? But you
                             are showing hotels in DC for Alabama. Are we bring guns or no if
                             so how will that work?




                                               1
         Case 1:21-cr-00028-APM Document 147 Filed 04/09/21 Page 2 of 3




       Defendant James:       Were working on a Farm location Some are bringing long rifles
                              some sidearms… I’m bringing sidearm.

       2.       The government has also observed Signal conversations in which Defendant James

informed others to not bring firearms, because the “QRF” or “quick reaction force” would have

weapons. For example, on January 2, 2021, Defendant James engaged in a conversation with

another individual who, based on the government’s investigation to date, was in Washington, D.C.

on January 6 and stormed the Capitol. That conversation is below:

       Individual:     So, I guess I am taking full gear less weapons? Just reading through all the
                       posts. Would rather have it and not need it.

       James:          Yeah full gear... QRF will have weapons Just leave em home.

       3.       These messages provide additional evidence that, in the days leading up to January

6, 2021, the defendant discussed with several different coconspirators their plans to bring firearms

to Washington, D.C.—and that the defendant himself at least contemplated bringing his own

firearm with him to the operation—and/or to have a QRF standing by with firearms, in the event

that firearms would be needed to carry out the goals of the conspiracy. These messages further

show that Defendant James is among those Capitol Attack defendants “who aided, conspired with,

planned, or coordinated such actions,” such that he is “in a different category of dangerousness

than those who cheered on the violence or entered the Capitol after others cleared the way.” United

States v. Munchel, No. 21-3010, 2021 WL 1149196, at *8 (D.C. Cir. Mar. 26, 2021).




                                                 2
         Case 1:21-cr-00028-APM Document 147 Filed 04/09/21 Page 3 of 3




       WHEREFORE, the government respectfully requests that Defendant James’ motion for

pretrial release be denied.



                                    Respectfully submitted,

                                    CHANNING D. PHILLIPS
                                    ACTING UNITED STATES ATTORNEY



                              By:
                                    Troy A. Edwards, Jr.
                                    Assistant United States Attorney
                                    D.C. Bar No. 978296
                                    Ahmed M. Baset
                                    Jeffrey S. Nestler
                                    Kathryn Rakoczy
                                    Assistant United States Attorneys
                                    U.S. Attorney’s Office for the District of Columbia
                                    555 4th Street, N.W.
                                    Washington, D.C. 20530


                                    /s/ Alexandra Hughes
                                    Alexandra Hughes
                                    Justin Sher
                                    Trial Attorneys
                                    National Security Division
                                    United States Department of Justice
                                    950 Pennsylvania Avenue
                                    NW Washington, D.C. 20004




                                              3
